PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
              Plaintiff - Appellee,
                v.
                                          No. 10-4781
TAVON MOUZONE, a/k/a Batman,
a/k/a Bloody Batman,
            Defendant - Appellant.
                                      

UNITED STATES OF AMERICA,             
              Plaintiff - Appellee,
               v.                         No. 10-4814
ANTHONY FLEMING, a/k/a Mo Easy,
           Defendant - Appellant.
                                      
       Appeals from the United States District Court
         for the District of Maryland, at Baltimore.
           William D. Quarles, Jr., District Judge.
     (1:08-cr-00086-WDQ-24; 1:08-cr-00086-WDQ-17)

                  Argued: May 18, 2012

                  Decided: July 26, 2012

  Before KEENAN, WYNN, and FLOYD, Circuit Judges.



Affirmed by published opinion. Judge Floyd wrote the opin-
ion, in which Judge Keenan and Judge Wynn joined.
2                 UNITED STATES v. MOUZONE
                         COUNSEL

ARGUED: Steven Kiersh, Washington, D.C.; Robert Henry
Waldman, Annapolis, Maryland, for Appellants. Michael
Clayton Hanlon, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: Rod J. Rosenstein, United States Attorney, Christo-
pher Mason, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


                         OPINION

FLOYD, Circuit Judge:

  In April 2010, the government jointly tried Anthony Flem-
ing and Tavon Mouzone, members of the gang Tree Top Piru
(TTP), in an eight-day jury trial.

   The grand jury charged both Fleming and Mouzone with
conspiracy to participate in a racketeering enterprise (RICO
conspiracy), in violation of 18 U.S.C. § 1962(d). It addition-
ally charged Fleming with committing two drug offenses: (1)
conspiracy to distribute and possession with the intent to dis-
tribute fifty grams or more of cocaine base, in violation of 21
U.S.C. §§ 846 and 853, and (2) distribution of and possession
with intent to distribute fifty grams or more of cocaine base,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 851.

   The jury convicted both Fleming and Mouzone of the
RICO conspiracy charge, finding that distribution of crack
cocaine, distribution of cocaine, and robbery were conspiracy
objectives. It declined to find that murder or conspiracy to
commit murder was a conspiracy objective. The jury also con-
victed Fleming on both drug charges.
                  UNITED STATES v. MOUZONE                    3
   On July 9, 2010, the district court sentenced Mouzone to
240 months’ imprisonment, running concurrent with a previ-
ous Maryland state court sentence, and it sentenced Fleming
to three concurrent sentences—240 months’ imprisonment on
the RICO conspiracy charge and life imprisonment on each
drug-related charge.

   Mouzone and Fleming aver several district court errors. We
find no reversible error and therefore affirm.

                               I.

   TTP is a subset of the Bloods gang that developed in the
Maryland prison system. According to evidence adduced at
trial, members of the gang are expected to "put in work" to
advance within the gang. "Putting in work" includes earning
revenue for the gang and entails illegal activities such as rob-
bery, distribution of drugs, and killing.

  The government introduced evidence that Fleming and
Mouzone were members of TTP and participated in gang
activities in the Essex area of Baltimore County, Maryland.
As part of their membership, they participated in the gang’s
drug-trafficking and other illicit activities.

   Specifically, the government introduced evidence regarding
their participation in two murders. Lamont Jackson was killed
in his home on North Streeper Street in Baltimore on Novem-
ber 17, 2006. At trial, TTP members Terrence Brady and Troy
Smith testified for the government as to statements by Flem-
ing that he shot and killed Jackson in retaliation for Jackson’s
testimony against another TTP member, Antwoine Gross (aka
Shooter). Another TTP member, Kowan Brice, provided testi-
mony that he drove Fleming and Mouzone to an area near
Streeper Street in a Dodge Durango. Brice claimed that he
"split off" from Fleming and Mouzone and went to a conve-
nience store. After hearing noises he thought to be gunshots
4                 UNITED STATES v. MOUZONE
or fireworks, he returned to the Durango, where he met Flem-
ing and Mouzone, and drove them back to Essex.

   According to testimony presented at trial, Marquel Smith,
a non-TTP member, began selling marijuana in Essex. When
TTP decided to "make him pay" for selling drugs in their
neighborhood, Mouzone indicated to TTP members that "it
was time for them to put in some work." Shortly thereafter,
in December 2006, Mouzone provided two 9mm firearms to
two members, who accompanied him to Smith’s house and
killed Smith. Brady testified that one of the firearms Mouzone
provided was the same firearm he had seen Fleming holding
at TTP’s headquarters in November. Baltimore police eventu-
ally recovered one of the firearms when the gang sold it, but
it never recovered the other firearm.

  Police arrested Fleming on April 24, 2007, after Baltimore
Police Detective Zachary Wein observed a plastic baggie with
a white rock substance protruding from a cell phone case on
Fleming’s hip. Seizure of the cell phone case revealed that it
contained two plastic bags of crack cocaine.

                              II.

   The defendants put forth several challenges to the evidence
introduced at trial. First, they assert that the government pre-
sented a drug analysis report and several 911 calls in contra-
vention of the Confrontation Clause. Second, they urge that
testimony provided by a firearm expert violated the district
court’s pretrial order on the permissible scope of that testi-
mony and was unduly prejudicial.

   Notably, both types of evidentiary rulings are subject to
harmless error review. United States v. Banks, 482 F.3d 733,
741 (4th Cir. 2007) ("Evidentiary rulings are ‘subject to harm-
less error review,’ [and] a Confrontation Clause violation may
be found harmless on appeal." (citation omitted)(quoting
United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997))).
                  UNITED STATES v. MOUZONE                    5
Under this standard, "to find a district court’s error harmless,
we need only be able to say with fair assurance, after ponder-
ing all that happened without stripping the erroneous action
from the whole, that the judgment was not substantially
swayed by the error." Brooks, 111 F.3d at 371 (quoting
United States v. Heater, 63 F.3d 311, 325 (4th Cir. 1995))
(internal quotation marks omitted).

                              A.

   We review alleged Confrontation Clause violations de
novo. United States v. Lighty, 616 F.3d 321, 376 (4th Cir.
2010). The Confrontation Clause permits the admission of
"[t]estimonial statements of witnesses absent from trial . . .
only where the declarant is unavailable, and only where the
defendant has had a prior opportunity to cross-examine."
Crawford v. Washington, 541 U.S. 36, 59 (2004).

                               1.

   Fleming first challenges the district court’s ruling permit-
ting the government to present a drug analysis report regard-
ing the bags of crack cocaine seized during his April 2007
arrest.

   Forensic chemist Aisha Larkins performed an initial analy-
sis of the type and weight of drugs seized. When the govern-
ment learned that Larkins would be unable to testify at trial,
however, it secured another chemist, Marta Iwashko, to per-
form a second analysis. Because Iwashko recorded the results
of her analysis on the same ledger that Larkins used, the drug
analysis report submitted into evidence at trial included both
Iwashko’s and Larkins’s findings. Notably, however, Iwashko
testified only as to her own findings and clarified that she (1)
"conducted a totally separate and independent test from that
which Ms. Larkins conducted" and (2) did not "use any notes
or anything that Ms. Larkins had left."
6                  UNITED STATES v. MOUZONE
   Larkins reported that the first package of cocaine base
weighed 55.45 grams and that the second package weighed
19.08 grams, but Iwashko reported that the first package
weighed 46.26 grams and that the second package weighed
15.99 grams. When questioned at trial by the government
about the discordant weight calculations, Iwashko explained
that the cocaine base likely was "a clumpy substance [and]
slightly wet" when initially submitted for analysis, but that
"[t]wo and a half years later, when [she] analyzed it, . . . it
was a lot [drier]," and thus, "the net weight [was] lighter."

   Fleming contends that the district court violated the Con-
frontation Clause because the drug analysis report admitted
into evidence included both Iwashko’s and Larkins’s findings.
Moreover, he avers that Iwashko acted simply as a "surrogate
witness" and that he was unable to "meaningfully cross-
examine[ ]" her.

   The Supreme Court has held that when "a forensic labora-
tory report containing a testimonial certification [is intro-
duced] for the purpose of proving a particular fact," the
Confrontation Clause requires that the accused "be confronted
with the analyst who made the certification, unless that ana-
lyst is unavailable at trial, and the accused had an opportunity,
pretrial, to cross-examine that particular [analyst]." Bullcom-
ing v. New Mexico, 131 S. Ct. 2705, 2710 (2011). Introducing
an analyst "who did not sign the certification or perform or
observe the test reported in the certification" to testify as a
surrogate for the primary analyst is insufficient and cannot
satisfy the Confrontation Clause. Id.

   Here, we assume arguendo that admission of Larkins’s
findings via the drug analysis report violated the Confronta-
tion Clause. Nevertheless, we are confident that such admis-
sion did not substantially sway the jury’s final judgment
regarding Fleming’s drug charges. Iwashko conducted an
independent analysis of the seized drugs, and her weight
determinations, albeit less than Larkins’s, were well above the
                  UNITED STATES v. MOUZONE                   7
fifty gram threshold of which Fleming was convicted. Fur-
thermore, because she conducted an analysis free from reli-
ance on Larkins’s research, she adequately answered the
government’s questions regarding her research and any evi-
dent discrepancies.

   We find no merit to Fleming’s contention that he was
unable to cross-examine Iwashko in a meaningful manner.
The record reveals that defense counsel focused its cross-
examination on distinguishing Larkins’s findings from Iwash-
ko’s and on clarifying that the report contained data for which
Iwashko was not responsible. Iwashko answered all of these
questions ably, and she made clear the independence of her
findings and made no attempt to vouch for those of Larkins.

   Accordingly, we conclude that the drug type and quantity
analysis presented by the government at trial was well-
supported by a witness who competently testified as to the
report’s results, and we reject Fleming’s contention that
admission of portions of the report, if erroneous, had the
effect of altering the jury’s verdict.

                              2.

   The government sought to introduce four 911 calls made in
relation to the Lamont Jackson shooting. The district court
admitted three of the calls. Fleming alleges that the admitted
calls were testimonial and that their admission violated the
Confrontation Clause.

   The first caller made two calls. In his initial call, he
described the shooting and then explained to the operator that
"the shooter must have ‘meant to kill’ the victim because he
‘ran inside the house and shot [the victim] . . . like 15
[times].’" He also provided information about the location of
the shooting, reported that the shooter was wearing a green
jacket and was accompanied by a darker, younger man, and
told the operator that the shooter and the accomplice fled the
8                  UNITED STATES v. MOUZONE
scene in a "Durango truck." The district court declined to
admit this call. In his second call, made shortly after the first,
the caller reported that the Durango had returned to Streeper
Street, but he provided only the location of the truck before
hanging up.

   The second and third callers arrived at the scene after the
shooting—one reported the victim’s condition, and the other
requested an ambulance. Neither provided information about
the shooting or the assailants.

   We recognize at the outset that although a 911 call may
qualify as a police interrogation, see Davis v. Washington,
547 U.S. 813, 823 n.2 (2006), such calls are not inherently
testimonial. Id. at 826-29. They "are nontestimonial when
made in the course of police interrogation under circum-
stances objectively indicating that the primary purpose of the
interrogation is to enable police assistance to meet an ongoing
emergency." Id. at 822. And they become testimonial "when
the circumstances objectively indicate that there is no such
ongoing emergency, and that the primary purpose of the inter-
rogation is to establish or prove past events potentially rele-
vant to later criminal prosecution." Id.

   Here, in the three calls that the district court admitted, each
caller simply reported his observation of events as they
unfolded. The call transcripts do not reveal questioning by the
911 operator that indicates an attempt "to establish or prove
past events." Rather, the transcripts simply reflect an effort to
meet the needs of the "ongoing emergency." Thus, we con-
clude that the calls were nontestimonial, and we affirm the
district court’s decision to admit them.

                               B.

   The government also presented Baltimore County Police
Sergeant Mark Ensor, a firearm and toolmark examiner, who
testified regarding shell casings recovered from the two mur-
                  UNITED STATES v. MOUZONE                    9
der scenes. Via Ensor’s testimony, the government sought to
prove that the firearm used to kill Jackson was also one of the
firearms used to kill Marquel Smith.

   In pretrial motions, the government and the defense
debated the manner in which the district court should permit
Ensor to testify. Citing recent cases regarding the lack of sci-
entific rigor underpinning ballistics identification testimony,
defense counsel urged the court to "prohibit the introduction
of any testimony that a ‘match’ between cartridge casings dis-
covered in the course of [the] case be concluded within a rea-
sonable degree of scientific certainty." Accordingly,
following a hearing on the admissibility of Ensor’s testimony,
Magistrate Judge Grimm issued a report and recommendation
ordering (1) that Ensor be prohibited from opining that it was
a "practical impossibility" for different firearms to have fired
the casings, and (2) that he "state his opinions and conclusions
without any characterization as to the degree of certainty with
which he holds them." The district court adopted Judge
Grimm’s recommendations in full.

  At trial, prior to Ensor’s testimony, the prosecutor, Mr.
Hanlon, and the court engaged in the following colloquy:

       [AUSA]: On Friday, we had some discussion
    about the specific words and terminology that Ser-
    geant Ensor would be using when he stated the most
    critical of his opinions in this case.

       The Court: Yes.

       [AUSA]: We talked, and the Court, I’m sure, rec-
    ollects the discussion about the word "match" —

       The Court: Yes.

      [AUSA]: — and I indicated I’d like to use the
    word "match," but, frankly, I wasn’t necessarily sure
    what word Sergeant Ensor would use.
10                 UNITED STATES v. MOUZONE
       The Court: Yes.

        [AUSA]: What he tells me – and I basically just
     asked him over the weekend, "What would you say,"
     and he tells me this: His opinion would be that there
     were sufficient similarities and characteristics on the
     cartridges from our two critical scenes for him to be
     willing to opine that the same firearm fired the car-
     tridges.

        That would be the content of his opinion, and I
     would ask him the basis for it. I’ve advised him not
     to talk about exclusions and possible impracticalities
     or possibilities, and we’re not going to be going to
     a reasonable degree of anything or anything like that,
     but that would be the specific way he would articu-
     late his statement.

       The Court: Okay.

  Defense counsel objected to the government’s proposed
wording, but the district court overruled the objection.

   When Ensor testified, he stated repeatedly that the casings
were "fired from the same firearm." At one point he said, "If
I go around this breech face and see that all these markings
are matching up and phase with each other, the chances of
that happening in a random fashion on two different surfaces,
there comes a point where it’s a practical impossibility. . . .
That’s when I’m convinced that these two [cartridge cases]
were marked by the same surface." Defense counsel entered
multiple objections during Ensor’s testimony, but the district
court overruled all of them.

   Appellants contend that the district court erred in "permit-
ting the government to elicit and emphasize the certainty of
their firearms examinations." Specifically, they allege that
Ensor’s testimony violated the district court’s order and was
                  UNITED STATES v. MOUZONE                  11
"unfairly prejudicial" because it "portrayed the defendants as
killers and created a real danger that the jury would conclude
that the defendants were gang members because they were
killers."

   Although we generally review evidentiary rulings for abuse
of discretion, United States v. Basham, 561 F.3d 302, 325 (4th
Cir. 2009), here, "[w]e need not decide whether the district
court erred . . . because we hold that any error would be harm-
less," Banks, 482 F.3d at 741.

   Ensor’s testimony was incapable of effectuating the preju-
dice that Appellants allege. To the contrary, it supported only
the notion that the same weapon fired the casings recovered
at each murder scene. In other words, it potentially connected
the firearm to both murders, thereby linking the murders to
each other, but it did not prove that Mouzone or Fleming was
responsible for the casings at either murder. Thus, to the
extent that the jury concluded that Appellants were killers and
allowed that conclusion to influence their final verdict,
Ensor’s testimony was not the cause. Moreover, the jury did
not find murder to be a conspiracy objective, supporting the
conclusion that it was not substantially swayed by the evi-
dence to find that the defendants committed any murder,
much less that because they committed one murder, they also
committed another.

  Accordingly, we decline to reverse based on the district
court’s admission of the testimony.

                             III.

   Mouzone and Fleming next allege that the district court
erred in charging the jury on the elements of their 18 U.S.C.
§ 1962(d) offense.

   Section 1962(d) makes it "unlawful for any person to con-
spire to violate any of the provisions of [18 U.S.C.
§ 1962(c)]." Section 1962(c), in turn, makes it
12                 UNITED STATES v. MOUZONE
     unlawful for any person employed by or associated
     with any enterprise engaged in, or the activities of
     which affect, interstate or foreign commerce, to con-
     duct or participate, directly or indirectly, in the con-
     duct of such enterprise’s affairs through a pattern of
     racketeering activity or collection of unlawful debt.

   At trial, Mouzone and Fleming requested the following jury
instruction regarding their § 1962(d) RICO conspiracy
charge: "In order to participate, directly or indirectly, in the
conduct of such enterprise’s affairs, one must have some part
in directing those affairs. Some part in directing the enter-
prise’s affairs is required." Mouzone and Fleming appeal the
district court’s denial of their request. Although we review a
district court’s refusal to give a jury instruction for abuse of
discretion, United States v. Lighty, 616 F.3d 321, 366 (4th Cir.
2010), we conduct a de novo review of any claim that jury
instructions incorrectly stated the law. United States v.
Cherry, 330 F.3d 658, 665 (4th Cir. 2003).

   Mouzone and Fleming base their contention on Reves v.
Ernst & Young, 507 U.S. 170 (1993), where the Supreme
Court held that liability under § 1962(c) requires an individual
to have participated in the operation or management of an
enterprise. Id. at 185. Thus, § 1962(c) "applies not to ‘any
person,’ but to any person associated with an enterprise who
participates in the operation or management of the enterprise."
Brouwer v. Raffensperger, Hughes & Co., 199 F.3d 961, 964
(7th Cir. 2000). Appellants claim that this standard similarly
applies to § 1962(d) liability and that to conspire to violate
§ 1962(c), one must have a managerial role in the enterprise’s
affairs. We disagree.

   The elements of a substantive RICO offense under
§ 1962(c) are "(1) the conduct (2) of an enterprise (3) through
a pattern of racketeering activity." Salinas v. United States,
522 U.S. 52, 62 (1997). A "‘pattern of racketeering activity’
requires at least two acts of racketeering activity," 18 U.S.C.
                  UNITED STATES v. MOUZONE                   13
§ 1961(5), commonly known as "predicate acts," see Salinas,
522 U.S. at 62, and a "racketeering activity" includes "any act
or threat involving murder, . . . robbery, . . . or dealing in a
controlled substance . . . , which is chargeable under State law
and punishable by imprisonment for more than one year," 18
U.S.C. § 1961(1)(A).

  Notably, however, a defendant can conspire to violate
RICO and violate § 1962(d) without "himself commit[ing] or
agree[ing] to commit the two or more" acts of racketeering
activity. Salinas, 522 U.S. at 65. Rather, simply agreeing to
advance a RICO undertaking is sufficient. That is,

    [a] conspirator must intend to further an endeavor
    which, if completed, would satisfy all of the ele-
    ments of a substantive criminal offense, but it suf-
    fices that he adopt the goal of furthering or
    facilitating the criminal endeavor. He may do so in
    any number of ways short of agreeing to undertake
    all of the acts necessary for the crime’s completion.

Id. Of course, such an approach finds ample support in foun-
dational conspiracy principles—namely, (1) that conspiracies
exist even though each conspirator may not "agree to commit
or facilitate each and every part of the substantive offense,"
and (2) that an individual may be "liable for conspiracy even
though he was incapable of committing the substantive
offense." Id. at 63-64.

   Reasoning from these principles, we today join all of our
sister circuits that have considered this issue and hold that
§ 1962(d) liability does not require that a defendant have a
role in directing an enterprise. See United States v. Wilson,
605 F.3d 985, 1019 (D.C. Cir. 2010); United States v. Fernan-
dez, 388 F.3d 1199, 1230 (9th Cir. 2004); Smith v. Berg, 247
F.3d 532, 537–38 (3d Cir. 2001); United States v. Zichettello,
208 F.3d 72, 99 (2d Cir. 2000); Brouwer, 199 F.3d at 967;
United States v. Posada-Rios, 158 F.3d 832, 857-58 (5th Cir.
14                 UNITED STATES v. MOUZONE
1998). Just as a conspirator need not himself commit or agree
to commit the predicate acts required under § 1962(c), he also
is not required to play the managerial role required for
§ 1962(c) liability.

   We caution that the RICO conspiracy statute does not
"criminalize mere association with an enterprise." Brouwer,
199 F.3d at 965. Rather, as with traditional conspiracy, crimi-
nal liability will attach only to the knowing "agreement to
participate in an endeavor which, if completed would consti-
tute a violation of the substantive statute." Goren v. New
Vision Int’l, Inc., 156 F.3d 721, 732 (7th Cir. 1998). Thus, to
satisfy § 1962(d), the government must prove that an enter-
prise affecting interstate commerce existed; "that each defen-
dant knowingly and intentionally agreed with another person
to conduct or participate in the affairs of the enterprise; and
. . . that each defendant knowingly and willfully agreed that
he or some other member of the conspiracy would commit at
least two racketeering acts." Wilson, 605 F.3d at 1018–19; see
also Posada-Rios, 158 F.3d at 857 ("To prove a RICO con-
spiracy[,] the government must establish (1) that two or more
people agreed to commit a substantive RICO offense and (2)
that the defendant knew of and agreed to the overall objective
of the RICO offense."). Consequently, because we hold that
a defendant need not have a managerial role in an enterprise
to be convicted of violating § 1962(d), we conclude that the
district court did not err in declining the defendants’ requested
jury instruction.

                              IV.

   Fleming also avers that the district court erred in denying
his pretrial motion to sever, alleging (1) that the government
improperly joined under Federal Rule of Criminal Procedure
8(a) his charge for cocaine distribution and possession with
intent to distribute with his RICO charge, and (2) that even if
the government properly joined these counts, the district court
                  UNITED STATES v. MOUZONE                   15
should have severed them under Federal Rule of Criminal
Procedure 14.

  "Whether offenses in an indictment are improperly joined
under Rule 8(a) is a question of law reviewed de novo."
United States v. Cardwell, 433 F.3d 378, 384–85 (4th Cir.
2005). Moreover, "[w]e will not reverse a district court’s
denial of a motion to sever unless there is a showing of ‘clear
prejudice.’" United States v. Hornsby, 666 F.3d 296, 309 (4th
Cir. 2012) (quoting United States v. Branch, 537 F.3d 328,
341 (4th Cir. 2008)).

                              A.

   Federal Rule of Criminal Procedure 8 permits the govern-
ment for the sake of efficiency to "charge a defendant in sepa-
rate counts with [two] or more offenses if the offenses
charged . . . are of the same or similar character, or are based
on the same act or transaction, or are connected with or con-
stitute parts of a common scheme or plan." Fed. R. Crim. P.
8(a). Previously, "[w]e have interpreted the latter two prongs
of this rule flexibly, requiring that the joined offenses have a
‘logical relationship’ to one another." Cardwell, 433 F.3d at
385 (quoting United States v. Hirschfeld, 964 F.2d 318, 323
(4th Cir. 1992)). Nevertheless, we also have recognized that
"Rule 8(a) is ‘not infinitely elastic,’ . . . because unrelated
charges create the possibility that a defendant will be con-
victed based on considerations other than the facts of the
charged offense." Id. (quoting United States v. Mackins, 315
F.3d 399, 412 (4th Cir. 2003)).

   Here, Fleming contends that his cocaine distribution and
possession charge "clearly bore no relationship to the RICO
count" and that "by all accounts, [on April 24, 2007, he] was
acting on his own, was not the subject of a federal investiga-
tion, was not wearing anything remotely resembling gang
clothing, was not armed[,] and was not working with any
other person." The government contends, however, that it
16                 UNITED STATES v. MOUZONE
properly joined all three of Fleming’s counts because the
RICO conspiracy count "charged that the purposes of the TTP
enterprise included preserving the power of the enterprise
through narcotics trafficking, and alleged that it was part of
the TTP enterprise that members of the gang engaged in drug-
trafficking." Moreover, "Count One explicitly alleged that the
April 24, 2007[,] narcotics possession was an overt act by
Fleming in furtherance of the racketeering conspiracy." We
agree with the government.

   The indictment alleges a sufficient relationship between the
RICO conspiracy count and the drug distribution count, and
at trial, the government presented ample evidence showing
that selling drugs was an activity in which TTP members
engaged to support the gang and rise in its ranks. Further-
more, the government’s assertion that distribution of cocaine
was a predicate offense of the RICO conspiracy made its join-
der to the RICO count appropriate. See United States v. Car-
son, 455 F.3d 336, 373 (D.C. Cir. 2006); United States v.
Irizarry, 341 F.3d 273, 289–90 (3d Cir. 2003).

                               B.

   Having determined that the government properly joined
Fleming’s charges, we address whether Fleming has shown
"clear prejudice" by such joinder.

   Simply put, nothing about the joinder of Fleming’s counts
bespeaks "clear prejudice." The government presented ample
evidence to support each count, and the district court
instructed the jury to weigh the evidence as to each count
individually. Moreover, Fleming’s brief to this court com-
plains of prejudice, but fails to cite any specific indicia of
prejudicial effect. Accordingly, we affirm the district court’s
denial of Fleming’s motion to sever.

                               V.

   Fleming asserts the following three errors with respect to
his sentence: (1) the district court erred in determining that the
                  UNITED STATES v. MOUZONE                   17
Lamont Jackson murder constituted relevant conduct for the
purpose of calculating his combined base offense level under
the Sentencing Guidelines; (2) the district court improperly
found that he was subject to an enhanced mandatory mini-
mum for a prior "felony drug offense"; and (3) the Fair Sen-
tencing Act should have been applied retroactively to his
sentence. We reject each contention.

                              A.

   At sentencing, the district court increased Fleming’s
offense level from 19 to 43 because it determined that "more
likely than not[,] . . . Mr. Fleming killed [Lamont] Jackson
and that [the] murder [was] relevant and related conduct in
setting the guidelines range." Fleming avers that the district
court lacked sufficient evidence to conclude that he killed
Jackson and that it erred in determining that the Jackson mur-
der constituted relevant conduct for the purpose of calculating
his combined offense level.

   We review district court sentences only for reasonableness.
United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).
We examine whether "the district court committed [any] sig-
nificant procedural error, such as . . . improperly calculating
. . . the Guidelines range . . . [or] selecting a sentence based
on clearly erroneous facts." Gall v. United States, 552 U.S.
38, 51 (2007). "In this regard, we review the court’s factual
findings for clear error . . . [and] its legal conclusions de
novo." United States v. Strieper, 666 F.3d 288, 292 (4th Cir.
2012). Moreover, "[u]nder the clear error standard of review,
we ‘will only reverse if left with the definite and firm convic-
tion that a mistake has been committed.’" United States v.
Chandia, 675 F.3d 329, 337 (4th Cir. 2012) (quoting United
States v. Slade, 631 F.3d 185, 188 (4th Cir. 2011)).

   The base offense level for a defendant convicted of racke-
teering conspiracy is the greater of 19 or "the offense level
applicable to the underlying racketeering activity." U.S.S.G.
18                 UNITED STATES v. MOUZONE
§ 2E1.1. In evaluating the offense level applicable to the
underlying activities pursuant to § 3D1.2(d), the district court
may group "[a]ll counts involving substantially the same
harm," including counts where "the offense behavior is ongo-
ing or continuous in nature and the offense guideline is writ-
ten to cover such behavior." Id. § 3D1.2(d). Thus, as an initial
matter, we note that the district court properly grouped Flem-
ing’s charges for sentencing purposes.

   When offenses are grouped under § 3D1.2(d), the district
court considers as relevant conduct "all acts and omissions . . .
that were part of the same course of conduct or common
scheme or plan as the offense of conviction." Id.
§ 1B1.3(a)(2).

   Of course, Fleming contends that the district court lacked
sufficient evidence to find that he murdered Jackson. But at
trial, the government presented ample testimony, via Brady,
Smith, and Brice, that Fleming committed the crime. And
while we recognize that the jury declined to find that Fleming
murdered Jackson, we also affirm the district court’s entitle-
ment to make its own findings, supported by a preponderance
of the evidence, regarding Fleming’s offenses for sentencing
purposes. See United States v. Montgomery, 262 F.3d 233,
249 (4th Cir. 2001). Here, given that the government pre-
sented evidence that Fleming murdered Jackson to avenge
another TTP member, the district court properly considered
the murder relevant (i.e., part of the same course of conduct
or common scheme or plan).

   Thus, we conclude that the district court did not clearly err
in determining that Fleming’s combined offense level was 43,
the level corresponding to murder.

                               B.

   When the district court sentenced Fleming, 21 U.S.C.
§ 841(b)(1)(A) provided that the penalty for distribution of or
                   UNITED STATES v. MOUZONE                    19
conspiracy to distribute fifty grams or more of cocaine was
imprisonment for a minimum of ten years and a maximum of
life. The statute also provided, however, for a sentence
enhancement increasing the mandatory minimum to twenty
years if the defendant had a "prior conviction for a felony
drug offense."

   A "felony drug offense" is "an offense that is punishable by
imprisonment for more than one year under any law of the
United States or of a State . . . that prohibits or restricts con-
duct relating to narcotic drugs, marihuana, anabolic steroids,
or depressant or stimulant substances." 21 U.S.C. § 802(44).
Here, Fleming’s presentencing report indicates that he was
sentenced to two years’ imprisonment with eighteen months’
probation for a Maryland drug violation. Accordingly, the dis-
trict court enhanced Fleming’s sentence range to a minimum
of twenty years’ imprisonment and a maximum of life.

   Citing our recent decision in United States v. Alston, 611
F.3d 219 (4th Cir. 2010), Fleming contends that the district
court erred in applying the enhancement because the Mary-
land conviction on which it relied derived from an Alford
plea. North Carolina v. Alford, 400 U.S. 25, 37 (1970) (per-
mitting a defendant to enter a plea of guilty without acknowl-
edging culpability for the charged conduct). We review this
pure question of law de novo. United States v. Burgess, 478
F.3d 658, 661 (4th Cir. 2007), and find that Alston fails to
apply here.

   In Alston, we considered whether a prosecutor’s proffer of
facts from the transcript of an Alford plea proceeding could
serve as sufficient proof that the assault to which the defen-
dant pled guilty was an assault that qualified as a violent fel-
ony under the Armed Career Criminal Act. Alston, 611 F.3d
at 220-21. Ultimately, we held that the prosecutor’s proffer of
facts was insufficient to qualify the offense because (1) the
defendant did not admit to the facts, and (2) the proffered
facts were not "inherent in a Maryland conviction for second-
20                UNITED STATES v. MOUZONE
degree assault." Id. at 221. Notably, however, Alston does not
categorically prohibit the use of a conviction obtained from an
Alford plea as a predicate offense for a statutory enhancement.
See United States v. King, 673 F.3d 274, 281-82 (4th Cir.
2012). Rather, it bars a "prosecutor’s proffer of the factual
basis for an Alford plea [from being] later . . . used . . . to
identify the resulting conviction as an ACCA predicate." Id.
at 227.

   Here, the district court relied simply on the fact of convic-
tion, not on the prosecutor’s version of facts from the plea
colloquy, to determine that Fleming’s Maryland conviction
qualified as a predicate offense. And because Fleming’s plea
involved a drug offense that was punishable by imprisonment
for more than one year, it qualified as a predicate under 21
U.S.C. § 841(b)(1)(A). The conviction itself satisfied the
requirement for a predicate offense, so there was no need to
consider the underlying facts. For this reason, Alston has no
bearing on this case. Thus, we find no error in the district
court’s enhancement.
                                C.
   Finally, Fleming contends that the Fair Sentencing Act of
2010 should be applied retroactively to his sentence. We dis-
agree. The Act took effect on August 3, 2010, and although
in some instances it applies retroactively, see Dorsey v.
United States, No. 11-5683, slip op. at 19 (U.S. June 21,
2012), the timing of Fleming’s crimes and sentencing fail to
meet the criteria for such application. Fleming was sentenced
on July 9, 2010, and the Act applies retroactively only to "of-
fenders whose crimes preceded August 3, 2010, but who are
sentenced after that date." Id. at 11; see also United States v.
Bullard, 645 F.3d 237, 248–49 (4th Cir. 2011). Thus, we
affirm Fleming’s sentence as determined by the district court.
                                VI.
   For the foregoing reasons, we affirm.
                                                    AFFIRMED